Filed pursuant to Rule 497(e) Registration Nos. 033-08746; 811-04840 Supplement dated June 22, 2015 to the Prospectus and Statement of Additional Information (“SAI”) dated February 27, 2015 The Tocqueville Alternative Strategies Fund a series of Tocqueville Trust (the “Trust”) On June 18, 2015, the Board of Trustees of the Trust approved the elimination of the redemption fee for the Fund effective July 1, 2015.Accordingly, all references to the redemption fee for the Fund are hereby removed from the Trust’s Prospectus and SAI effective July 1, 2015. Please retain this supplement with your Prospectus and SAI.
